Name: Council Directive 79/343/Euratom of 27 March 1979 amending Directive 76/579/Euratom laying down the revised basic safety standards for the health protection of the general public and workers against the dangers of ionizing radiation
 Type: Directive
 Subject Matter: European Union law;  technology and technical regulations;  consumption;  electrical and nuclear industries;  natural and applied sciences
 Date Published: 1979-04-03

 Avis juridique important|31979L0343Council Directive 79/343/Euratom of 27 March 1979 amending Directive 76/579/Euratom laying down the revised basic safety standards for the health protection of the general public and workers against the dangers of ionizing radiation Official Journal L 083 , 03/04/1979 P. 0018 - 0018 Finnish special edition: Chapter 15 Volume 2 P. 0160 Greek special edition: Chapter 05 Volume 3 P. 0164 Swedish special edition: Chapter 15 Volume 2 P. 0160 ****( 1 ) OJ NO C 6 , 8 . 1 . 1979 , P . 84 . ( 2 ) OPINION DELIVERED ON 12 AND 13 JULY 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OJ NO L 187 , 12 . 7 . 1976 , P . 1 . COUNCIL DIRECTIVE OF 27 MARCH 1979 AMENDING DIRECTIVE 76/579/EURATOM LAYING DOWN THE REVISED BASIC SAFETY STANDARDS FOR THE HEALTH PROTECTION OF THE GENERAL PUBLIC AND WORKERS AGAINST THE DANGERS OF IONIZING RADIATION ( 79/343/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY AND IN PARTICULAR ARTICLES 31 AND 32 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WORKED OUT AFTER OBTAINING THE OPINION OF A GROUP OF PERSONS APPOINTED BY THE SCIENTIFIC AND TECHNICAL COMMITTEE FROM AMONG SCIENTIFIC EXPERTS , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY PRESCRIBES THAT BASIC STANDARDS FOR THE PROTECTION OF THE HEALTH OF WORKERS AND THE GENERAL PUBLIC AGAINST THE DANGERS ARISING FROM IONIZING RADITIONS , AS PROVIDED FOR IN PARTICULAR IN ARTICLE 30 THEREOF , MUST BE LAID DOWN IN ORDER TO ENABLE EACH MEMBER STATE , IN ACCORDANCE WITH ARTICLE 33 , TO LAY DOWN THE APPROPRIATE PROVISIONS BY LEGISLATION , REGULATION OR ADMINITRATIVE ACTION TO ENSURE COMPLIANCE WITH THE BASIC STANDARDS ; WHEREAS ON 1 JUNE 1976 THE COUNCIL ADOPTED DIRECTIVE 76/579/EURATOM ( 3 ) LAYING DOWN IN THE ABOVEMENTIONED BASIC SAFETY STANDARDS ; WHEREAS THE INTERNATIONAL COMMISSION ON RADIOLOGICAL PROTECTION ( ICRP ), WHOSE RECOMMENDATIONS CONSITUTE AN IMPORTANT SCIENTIFIC BACKGROUND FOR THE EURATOM BASIC SAFETY STANDARDS , HAS IN ITS MOST RECENT RECOMMENDATIONS , IN PARTICULAR IN RECOMMENDATION NO 26 , MODIFIED CERTAIN FUNDAMENTAL SCIENTIFIC CONCEPTS IN THE FIELD OF RADIOLOGICAL PROTECTION ; WHEREAS IN THE LIGHT OF INCREASING SCIENTIFIC KNOWLEDGE OF RADIATION PROTECTION , AND IN VIEW OF THE FACT THAT THE NATIONAL RULES AIMED AT ENSURING THE BEST POSSIBLE HEALTH PROTECTION OF THE WORKERS AND GENERAL PUBLIC SHOULD ALWAYS CORRESPOND TO THE LATEST SCIENTIFIC DEVELOPMENTS , IT IS EXPENDIENT THAT THE NATIONAL PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN THE FIELD OF RADIATION PROTECTION SHOULD BE ADAPTED AS SOON AS POSSIBLE ; WHEREAS IT HAS BECOME NECESSARY , AS A RESULT , TO EXTEND FROM TWO TO FOUR YEARS THE TIME LIMIT LAID DOWN IN ARTICLE 40 ( 1 ) OF DIRECTIVE 76/579/EURATOM , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 40 ( 1 ) OF DIRECTIVE 76/579/EURATOM SHALL BE AMENDED AS FOLLOWS : ' 1 . THE MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN A PERIOD OF FOUR YEARS FROM THE DATE OF NOTIFICATION THEREOF . ' ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 MARCH 1979 . FOR THE COUNCIL THE PRESIDENT A . GIRAUD